Citation Nr: 1618801	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-21 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for fibromyalgia.

2.  Entitlement to an initial evaluation in excess of 20 percent for migraines.

3.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial evaluation in excess of 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to November 2010.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The rating decision granted service connection for fibromyalgia, migraines, GERD and hemorrhoids, and assigned the initial evaluations listed on the title page of this decision.  

In a May 2015 decision/remand, the Board denied an increased initial evaluation in excess of 40 percent for fibromyalgia.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in February 2016.  By order dated that same month, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The Board's May 2015 decision/remand additionally remanded the issues of increased initial evaluations for migraines, GERD and hemorrhoids.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion states that the Veteran is entitled to a new VA examination because evidence showed that her fibromyalgia had increased in severity since a February 2011 VA examination.  The Joint Motion acknowledges that the 40 percent evaluation for the Veteran's fibromyalgia is the highest schedular evaluation available.  However, the Joint Motion observes that in July 2013 the Veteran contended that this disability had steadily increased in severity, prevented her from performing her work duties, and resulted in her resignation.  The new VA examination was necessary to determine whether extraschedular consideration was warranted under Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to each of the issues on appeal, the report of a December 2015 VA examination reveals that the Veteran established care at VA in October 2014.  The report refers to VA treatment records dated through January 6, 2015.  However, the eFolders contain no VA treatment records.

In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the eFolders all VA treatment records that have not been associated with the claims file, to include all treatment records dated on and after October 1, 2014.

2.  Complete any development deemed necessary in light of evidence obtained pursuant to Paragraph 1, above.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of her service-connected fibromyalgia.  Copies of all pertinent records from her eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's fibromyalgia.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

The examiner is specifically requested to address whether the Veteran's fibromyalgia presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  

4.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




